Case 1:20-cv-23278-MGC Document 85 Entered on FLSD Docket 09/10/2021 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,

              Plaintiff,

        v.                                                1:20-cv-23278-MGC

  REAL PROPERTY LOCATED AT 7505 AND 7171
  FOREST LANE, DALLAS, TEXAS 75230 et al.,

              Defendant.
  ________________________________________________/

  UNITED STATES OF AMERICA,

              Plaintiff,

        v.                                                1:20-cv-23279-MGC

  ALL RIGHT TO AND INTEREST IN PNC CORPORATE
  PLAZA HOLDINGS LLC HELD, CONTROLLED, OR
  ACQUIRED, DIRECTLY OR INDIRECTLY, BY OPTIMA
  CBD INVESTMENTS LLC AND/OR CBD 500 LLC, et al.,

              Defendant.
  ________________________________________________/

  UNITED STATES OF AMERICA,

              Plaintiff,

        v.                                                1:20-cv-25313-MGC

  REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
  CLEVELAND, OHIO, et al.

              Defendant.
  ________________________________________________/

                               JOINT STATUS UPDATE
        The United States, along with claimants Mordechai Korf, Uriel Laber, Optima
  Ventures LLC, Optima 7171 LLC and Optima 55 Public Square LLC (collectively, “the
  Optima Claimants”); Vadim M. Shulman, Hornbeam Corporation, and Bracha Foundation
Case 1:20-cv-23278-MGC Document 85 Entered on FLSD Docket 09/10/2021 Page 2 of 4




  (collectively, “the Shulman Claimants”); and Law Offices of Cleveland (with the Optima
  Claimants and the Shulman Claimants, Claimants), hereby file this joint status update:
         1.      The above-captioned in rem civil forfeiture actions (the “Actions”) seek the
  forfeiture of real property located at 7505 and 7171 Forest Lane, Dallas, Texas (20-23278, the
  “Texas Action”); all interest in PNC Corporate Plaza Holdings (20-23279, “PNC Plaza”);
  and real property located at 55 Public Square, Cleveland, Ohio (20-25313, the “Ohio Action”)
  (collectively, the “Defendant Assets”). Claimants have filed claims to the Defendant Assets.
         2.      The United States previously moved to stay the Actions pursuant to 18 U.S.C.
  § 981(g)(1), because it contends that the continuation of the proceedings will adversely affect
  an ongoing criminal investigation. See 20-23278 ECF 46. The Optima Claimants opposed
  that motion. None of the other Claimants responded to the motion.
         3.      The Optima Claimants moved to compel arbitration in the Texas Action and
  the Ohio Action and, among other things, requested that those actions be stayed. See 20-
  23278 ECF 36, 37; 20-25313 ECF 26, 27. Again, none of the other Claimants responded to
  the motions.
         4.      At a hearing on May 10, the United States and the Optima Claimants agreed
  that the Texas Action and Ohio Action should be stayed, and so, in its omnibus order of May
  13, 2021, the Court stayed those actions.1 DE:75 at ¶ 1. The Court ordered that the United
  States and Claimants jointly provide an update in 120 days. Id.
         5.      The parties continue to agree that a stay is appropriate, because it preserves
  judicial resources, and for the reasons previously set forth in their motions. As to the Texas
  Action, the parties anticipate that, per the ex parte restraining order (DE:6) and as discussed
  at the hearing on May 10, the United States will soon file a motion for the Court to approve
  an interlocutory sale of the defendant property.




         1
          The Court allowed the PNC Plaza Action to proceed for the time being, and denied
  the United States’ Motion to Stay as to that action. DE:75 at ¶ 2.


                                                2
Case 1:20-cv-23278-MGC Document 85 Entered on FLSD Docket 09/10/2021 Page 3 of 4




                                        Respectfully submitted,


   DEBORAH CONNOR, CHIEF                                  BLACK SREBNICK
   MONEY LAUNDERING & ASSET                               201 South Biscayne Blvd., Suite 1300
   RECOVERY SECTION                                       Miami, FL 33131
                                                          Tel: (305) 371-6421
   /s/ Shai D. Bronshtein
   Shai D. Bronshtein (ID No. A5502665)                   /s/ Howard Srebnick
   Rachel E. Goldstein                                    Howard Srebnick
   Trial Attorneys                                        Florida Bar No. 919063
   Criminal Division                                      Robert T. Dunlap
   United States Department of Justice                    Florida Bar No. 11950
   1400 New York Avenue NW                                HSrebnick@RoyBlack.com
   Washington, DC 20005                                   RDunlap@RoyBlack.com
   Telephone: (202) 616-5950
   Shai.Bronshtein@usdoj.gov                              Attorneys for Claimants Korf and the
                                                          Corporate Entities

   JUAN ANTONIO GONZALEZ                                  Scott A. Srebnick, P.A.
   ACTING UNITED STATES                                   201 South Biscayne Boulevard
   ATTORNEY                                               Suite 1210
                                                          Miami, FL 33131
   Adrienne E. Rosen (ID No. A5502297)                    Telephone: (305) 285-9019
   Marx P. Calderón (ID No. A5502700)                     Facsimile: (305) 377-9937
   Assistant United States Attorney                       Scott@srebnicklaw.com
   US Attorney’s Office
   99 Northeast Fourth Street, 7th Floor                  Attorney for Claimant Laber
   Miami, Florida 33132
   Telephone: (305) 961-9338                              Kasowitz Benson Torres LLP
   Adrienne.Rosen@usdoj.gov                               1633 Broadway
                                                          New York, New York 10019
   Attorneys for Plaintiff United States of America       (212) 506-1700
                                                          Marc E. Kasowitz
                                                          Mark P. Ressler
                                                          Ronald R. Rossi
                                                          Sarmad M. Khojasteh
                                                          Joshua Paul
                                                          Pro Hac Vice Anticipated
                                                          MKasowitz@kasowitz.com
                                                          MRessler@kasowitz.com
                                                          RRossi@kasowitz.com
                                                          SKhojasteh@kasowitz.com
                                                          JPaul@kasowitz.com

                                                          Attorneys for Claimants Korf and the
                                                          Corporate Entities


                                                      3
Case 1:20-cv-23278-MGC Document 85 Entered on FLSD Docket 09/10/2021 Page 4 of 4




                                           Velvel (Devin) Freedman, Esq.
                                           Colleen Smeryage, Esq.
                                           ROCHE FREEDMAN LLP
                                           200 S. Biscayne Blvd.
                                           Suite 5500 Miami, Florida 33131
                                           vel@rcfllp.com
                                           csmeryage@rcfllp.com
                                           nbermond@rcfllp.com

                                           Attorneys for Claimants Korf, Laber and CBD
                                           500 LLC

                                           BYRD CAMPBELL, P.A.
                                           180 Park Avenue North, Suite 2A
                                           Winter Park, Florida 32789

                                           s/Thomas Allison
                                           Tucker H. Byrd
                                           Florida Bar No. 381632
                                           Thomas C. Allison
                                           Florida Bar No. 35242
                                           Telephone: (407) 392-2285
                                           Facsimile: (407) 392-2286
                                           Primary Email:
                                           TByrd@ByrdCampbell.com
                                           Primary Email:
                                           TAllision@ByrdCampbell.com
                                           Secondary Email:
                                           CKittel@ByrdCampbell.com

                                           Attorneys for Shulman Claimants

                                           MANRARA & ASSOCIATES, P.A.
                                           790 E. Broward Blvd., #1802
                                           Ft. Lauderdale, FL 33301

                                           /s/ Jonathan D. Carvajal
                                           Jonathan D. Carvajal, Esq.
                                           Telephone: (305) 796-5103
                                           Primary: jd@manraraandassociates.com
                                           Secondary:
                                           service@manraraandassociates.com

                                           Attorney for Claimant Law Offices of Cleveland




                                       4
